Citation Nr: 1445948	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
 
1.  Entitlement to service connection for a sleep disorder to include sleep apnea.

2.  Entitlement to service connection for anemia, to include as secondary to
radiation treatment for service connected prostate cancer. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran had active duty service from July 1961 to December 1967, October 1976 to February 1979, February 1987 to December 1990 and August 2002 to April 2004. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran testified at a Travel Board hearing before a Veterans' Law Judge (VLJ).  A transcript of that hearing is of file.  The Board remanded the appeal for additional development in January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  In August 2014, however, the Veteran was notified that the individual who conducted the July 2012 hearing was no longer employed by the Board.  The Veteran was then offered the opportunity to attend another hearing.  At that time, he expressed that he wished to appear for a videoconference hearing before another Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with applicable procedures for the issues on appeal.  Notify the appellant and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



